Case 0:20-cv-61249-WPD Document 15 Entered on FLSD Docket 09/30/2020 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

                              CASE NO. 20-61249-CIV-DIMITROULEAS

  JHON SARMIENTO, Individually and
  on behalf of all others similary
  situated,

             Plaintiff,
  vs.

  SCHEAR CONSTRUCTION, LLC, a
  Florida Limited Liability Company,

             Defendant.
                                                /

                                     JOINT SCHEDULING REPORT

             Plaintiff, JHON SARMIENTO (“Plaintiff”) on behalf of himself and those similarly

  situated, and Defendants SCHEAR CONSTRUCTION, a Florida Limited Liability Company

  (“Defendant”),          by and    through   their   respective   undersigned   counsel,   pursuant   to

  Fed.R.Civ.P. 26(f) and S.D. Fla. L.R. 16.1(b), hereby submit this Joint Scheduling Report.

  I.         Case Management Track.

             The Parties request that this case be assigned to a standard case management track

  pursuant to S.D.Fla.L.R. 16.1(a)(2)(B).

       II.   Parties’ Conference Report Pursuant To L.R. 16.1(b)(2)(A)-(L).

             (A)     Likelihood of settlement:

             The Parties will discuss settlement throughout the case in good faith, and will inform the

  Court if any settlement is reached.

             (B)     Likelihood of appearance of additional parties:

             The Parties do not anticipate the need for appearance of additional parties.
Case 0:20-cv-61249-WPD Document 15 Entered on FLSD Docket 09/30/2020 Page 2 of 5




         (C)      Proposed time limits:

                 The Parties agree on the following proposed deadlines

         October 13, 2020               Initial disclosures

         October 23, 2020               Moving for joinder of parties and amendment of pleadings

         March 12, 2021                 Plaintiffs’ Rule 26(a)(2) expert disclosures

         April 16, 2021                  Defendant’s Rule 26(a)(2) expert disclosures

         May 21, 2021                    Rebuttal Rule 26(a)(2) expert disclosures

         July 30, 2021                   Fact and expert discovery deadline

         September 10, 2021              Dispositive pretrial motions deadline

         November 12, 2021               Deadline to file all other pretrial motions

         August 20, 2021                 Deadline to complete mediation

         (D)    Proposal for the formulation and simplification of issues, including the
                 elimination of frivolous claims or defenses, and the number and timing of
                 motions for summary judgment or partial summary judgment:

        The Parties will confer before the submission of the pretrial stipulation to discuss any

  proposals for the formulation and simplification of issues. The Parties will endeavor to

  streamline the case to the fullest extent possible.

         (E)      Necessity or desirability of amendments to pleadings:

         Any amendment to the pleadings will be done in compliance with the deadlines set forth

  in the Scheduling Order entered by the Court in this action.

         (F)     The possibility of obtaining admissions of fact and documents which will
                 avoid unnecessary proof, stipulations regarding authenticity of documents,
                 and the need for advance rulings from the Court on admissibility of
                 evidence:

         At this time, there is no need for stipulating to the authenticity of documents or for any

  advance rulings from the Court as to the admissibility of certain evidence. Should it become

                                                    2
Case 0:20-cv-61249-WPD Document 15 Entered on FLSD Docket 09/30/2020 Page 3 of 5




  necessary, counsel will confer following the applicable discovery cut-off date and before

  submission of the pretrial stipulation to discuss stipulations regarding admissions of fact, the

  authenticity of documents and the need for advance rulings from the Court on the admissibility

  of evidence.

          (G)     Suggestions for the avoidance of unnecessary proof & cumulative evidence:

          At this time, the Parties have no suggestions for the avoidance of unnecessary proof and

  cumulative evidence, but will work together to obtain admissions and stipulations that will avoid

  unnecessary proof and presentation of cumulative evidence at trial.

          (H)     Suggestions on the advisability of referring matters to a Magistrate Judge or
                  master:

          The Parties do not agree to refer the trial or dispositive motions in this case to a

   Magistrate Judge.

          (I)     A preliminary estimate of the time required for trial;

          The Parties estimate that the trial of this matter will last four (4) days.

          (J)      Requested date or dates for conferences before trial, a final pretrial
                  conference, and trial:

                   (1)     With the exception of the final pre-trial conference, there is no need to

  specifically set any conferences before trial at this time.

                  (2)     The parties anticipate that they will be ready for pretrial conference by late

  January 2022.

                   (3)     The parties anticipate that they will be ready for trial by February 18,

  2022.

          (K)     Discovery, Electronically Stored Information, and Claims of Privilege:




                                                      3
Case 0:20-cv-61249-WPD Document 15 Entered on FLSD Docket 09/30/2020 Page 4 of 5




          At this time, the Parties do not request any changes to the timing, form or requirements of

  the initial disclosures and will conduct discovery in accordance with the relevant Local and

  Federal Rules of Civil Procedure, including with respect to Electronically Stored Information.

  The Parties do not have any issues to raise pertaining to claims of privilege or protection of trial-

  preparation material at this time.

          (L)     Any additional information that may be helpful to the Court:

          None at this time.

  III.   Scheduling Order

          Pursuant to Local Rule 16.1.B, the Parties submit their proposed scheduling order

  attached to this report.

  Respectfully submitted this 30th day of September, 2020.

  s/ Andrew R. Frisch                                   /s/ Jesse I. Unruh___
  Andrew R. Frisch                                      Jesse I. Unruh
  Florida Bar No. 27777                                 Florida Bar No. 91121
  Morgan & Morgan, P.A.                                 Spire Law, LLC
  8151 N. Pine Island Rd., Suite 4000                   2752 W. State Road 426, Suite 2088
  Plantation, FL 33324                                  Oviedo, Florida 32765
  Tel. 954-318-0268                                     Tel. (407) 494-0135
  Fax. 954-327-3039                                     jesse@spirelawfirm.com
  afrisch@forthepeople.com

  Counsel for Plaintiffs                                Counsel for Defendants.




                                                   4
Case 0:20-cv-61249-WPD Document 15 Entered on FLSD Docket 09/30/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I do hereby certify that on the 30th of September, 2020, I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF.

                                                      By: /s/ Andrew R. Frisch
                                                          Andrew R. Frisch




                                                 5
